Exhibit 10.1


















FEDERAL HOME LOAN BANK OF INDIANAPOLIS
2016 SUPPLEMENTAL EXECUTIVE THRIFT PLAN


(As Amended and Restated Effective as of January 1, 2021)








--------------------------------------------------------------------------------


Exhibit 10.1






ADOPTION OF THE
AMENDMENT AND RESTATEMENT OF THE
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
2016 SUPPLEMENTAL EXECUTIVE THRIFT PLAN




Pursuant to resolutions adopted by the Board of Directors of the Federal Home
Loan Bank of Indianapolis (the “Bank”), the undersigned officers of the Bank
hereby adopt the amended and restated Federal Home Loan Bank of Indianapolis
2016 Supplemental Executive Thrift Plan, effective as of January 1, 2021, on
behalf of the Bank, in the form attached hereto.
Dated this 25th day of August, 2020.


FEDERAL HOME LOAN BANK OF INDIANAPOLIS






By: /s/ Dan L. Moore
Dan L. Moore            




By: /s/ James L. Logue, III
James L. Logue, III        
ATTEST:






By: /s/ Matthew R. St. Louis
Matthew R. St. Louis, Corporate Secretary










--------------------------------------------------------------------------------


Exhibit 10.1






FEDERAL HOME LOAN BANK OF INDIANAPOLIS
2016 SUPPLEMENTAL EXECUTIVE THRIFT PLAN


TABLE OF CONTENTS
 
 
PAGE
Article I INTRODUCTION
1


Section 1.1
Purpose
1


Section 1.2
Effective Date; Plan Year
1


Section 1.3
Administration
1


Section 1.4
Supplements
1


Section 1.5
Definitions
1


 
 
 
Article II ELIGIBILITY AND PARTICIPATION
2


Section 2.1
Eligibility
2


Section 2.2
Participation
2


 
 
 
Article III CONTRIBUTIONS AND ALLOCATIONS
3


Section 3.1
Participant Salary Deferral Contributions
3


Section 3.2
Participant Bonus Contributions
3


Section 3.3
Deferral Elections
3


Section 3.4
Excess Matching Contributions
4


Section 3.5
Excess Basic Contributions
5


Section 3.6
Supplemental Contributions
5


Section 3.7
Plan Account
5


Section 3.8
Investment Credits
6


Section 3.9
Account Allocations
6


Section 3.10
Military Service
6


 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1


Article IV BENEFIT PAYMENTS
6


Section 4.1
Time of Payment of Benefits
6


Section 4.2
Method of Payment
7


Section 4.3
Method of Payment Elections
7


Section 4.4
Vesting
8


Section 4.5
Disability and Death
8


Section 4.6
Unforeseeable Emergency
8


Section 4.7
Acceleration of Time of Payment
9


 
 
 
Article V PLAN ADMINISTRATION
9


Section 5.1
Appointment of the Committee
9


Section 5.2
Powers and Responsibilities of the Committee
9


Section 5.3
Liabilities
10


Section 5.4
Income and Employment Tax Withholding
10


Section 5.5
Disclosure to Participant Upon Separation from Service
10


Section 5.6
Plan Expenses
10


 
 
 
Article VI BENEFIT CLAIMS
10


Article VII FUNDING AND TRANSFERS
10


Section 7.1
Unfunded Status
10


Section 7.2
Investments
10


 
 
 
Article VIII AMENDMENT AND TERMINATION OF THE PLAN
10


Section 8.1
Amendment of the Plan
11


Section 8.2
Termination of the Plan
11


 
 
 
Article IX MISCELLANEOUS
11


Section 9.1
Governing Law
11


Section 9.2
Headings and Gender
11







--------------------------------------------------------------------------------

Exhibit 10.1


Section 9.3
Spendthrift Clause
11


Section 9.4
Counterparts
11


Section 9.5
No Enlargement of Employment Rights
11


Section 9.6
Limitations on Liability
11


Section 9.7
Incapacity of Participant or Beneficiary
11


Section 9.8
Evidence
11


Section 9.9
Action by Bank
12


Section 9.10
Severability
12


Section 9.11
Information to be Furnished b a Participant
12


Section 9.12
Attorneys' Fees
12


Section 9.13
Binding on Successors
12


 
 
 
Supplement A CLAIMS AND REVIEW PROCEDURES
13


Section A-1
Procedures Governing the Filing of Benefit Claims
13


Section A-2
Notification of Benefit Determinations
13


Section A-3
Manner and Content of Notification of Benefit Determination
13


Section A-4
Appeal of Adverse Benefit Determinations
14


Section A-5
Benefit of Determination on Review
14


Section A-6
Notification of Benefit Determination on Review
14


Section A-7
Manner and Content of Notification of Benefit Determination on Review
14









--------------------------------------------------------------------------------


Exhibit 10.1




ARTICLE I


INTRODUCTION


Section 1.1 Purpose. The purpose of the Federal Home Loan Bank of Indianapolis
2016 Supplemental Executive Thrift Plan (the “Plan”) is to permit certain
management or highly compensated employees of the Federal Home Loan Bank of
Indianapolis (the “Bank”) to elect to defer compensation from the Bank. It is
the intention of the Bank that the Plan constitute a deferred compensation
arrangement that complies with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Consequently, the Plan will be administered and
its provisions interpreted consistently with that intention.


Section 1.2 Effective Date; Plan Year. The original effective date of the Plan
was January 1, 2016. The “Effective Date” of this amendment and restatement of
the Plan is January 1, 2021. The “Plan Year” is the 12-month period beginning on
each January 1 and ending on the next following December 31.
Section 1.3 Administration. The Plan will be administered by an administrative
committee (“Committee”) appointed by the Bank’s Board of Directors (“Board”),
which initially will be the Human Resources Committee of the Board. The
Committee, from time to time, may adopt any rules and procedures it deems
necessary or desirable for the proper and efficient administration of the Plan
that are consistent with the terms of the Plan. Any notice or document required
to be given or filed with the Committee will be properly given or filed if
delivered to or mailed by registered mail, postage paid, to the Corporate
Secretary of the Board of Directors, Federal Home Loan Bank of Indianapolis,
8250 Woodfield Crossing Blvd., Suite 400, Indianapolis, Indiana 46240.
Section 1.4 Supplements. The provisions of the Plan may be modified by
supplements to the Plan. The terms and provisions of each supplement are a part
of the Plan and supersede any other provisions of the Plan to the extent
necessary to eliminate any inconsistencies between the supplement and any other
Plan provisions.
Section 1.5 Definitions. The following terms are defined in the Plan in the
following Sections:


1

--------------------------------------------------------------------------------

Exhibit 10.1


Term
Plan Section
 
 
Account
3.7


Adverse Benefit Determination
A-3


Bank
1.1


Basic Contribution
3.5(a)


Benefit Claim
A-1


Board
1.3


Bonus
3.2


Claimant
A-1


Code
1.1


Committee
1.3


Contribution
3.7


Disabled
4.5(b)


Effective Date
1.2


Excess Basic Contribution
3.5(a)


Excess Matching Contribution
3.4(a)


Investment Account
7.2


Matching Contribution
3.4(a)


Participant
2.1


Participant Bonus Deferral Contribution
3.2


Participant Deferral Contribution
3.3


Participant Salary Deferral Contribution
3.1


Plan
1.1


Plan Year
1.2


Salary
3.1


Separation from Service
4.1(c)


Supplemental Contribution
3.6


Termination of Employment
4.1(c)


Thrift Plan
2.1


Trust
7.1


Unforeseeable Emergency
3.3(e)



ARTICLE II
ELIGIBILITY AND PARTICIPATION
Section 2.1 Eligibility. Any employee of the Bank who is a participant in the
Federal Home Loan Bank of Indianapolis Retirement Savings Plan (“Thrift Plan”),
or who is not a member of the Thrift Plan because the employee has not yet met
the Thrift Plan service requirement, is eligible to become a “Participant” in
the Plan, provided the employee is designated as a Participant by the Board in
writing. Any employee of the Bank who is a member of the Thrift Plan or who is
not a member of the Thrift Plan because the employee has not yet met the Thrift
Plan service requirement, and who is an officer with a title of First Vice
President or a higher officer level, is automatically eligible to become a
Participant without the need for designation by the Board.
Section 2.2 Participation. A designated employee or otherwise eligible employee
will become a Participant as of the later of the Effective Date, the date
specified by the Board, or the date the employee satisfies the automatic
eligibility provisions described in Section 2.1. A Participant may be removed as
an active Participant


2

--------------------------------------------------------------------------------

Exhibit 10.1


by the Board effective as of any date, so that the Participant will not be
entitled to make deferrals under Article III on or after that date.
ARTICLE III
CONTRIBUTIONS AND ALLOCATIONS
Section 3.1 Participant Salary Deferral Contributions. Subject to the terms and
limitations of this Article, a Participant may elect, pursuant to Section 3.3,
to have all or a portion of the Participant’s Salary payable in any Plan Year
withheld by the Bank and credited as a “Participant Salary Deferral
Contribution” under the Plan. The term “contribution” is used for ease of
reference; however, contributions are merely credits to each Participant’s
Account, which is a bookkeeping account. The term “Salary,” for purposes of the
Plan, means a Participant’s base salary or wages and other cash compensation
designated by the Committee as eligible compensation that is payable by the
Bank, including amounts paid under the Sales Incentive Plan or an equivalent
successor plan (excluding any annual bonus), plus the amount of any salary
reduction contributions made on behalf of the Participant under the Plan or
under the Thrift Plan or a plan that qualifies under Code Section 125 that would
have been reported as taxable income on Form W-2 for that year but for the
Participant’s deferral election and that is not deferred from a Participant’s
Bonus.
Section 3.2 Participant Bonus Contributions. Subject to the terms and
limitations of this Article, a Participant may elect, pursuant to Section 3.3,
to have all or a portion of the Participant’s Bonus payable for any Plan Year
withheld by the Bank and credited as a “Participant Bonus Deferral Contribution”
under this Plan. The term “Bonus” for purposes of this Plan means the annual
bonus payable to a Participant under the Bank’s Incentive Compensation Plan,
Employee Incentive Plan or Internal Audit Incentive Plan or any equivalent
successor plans that, at a minimum, have a performance period of at least 12
months.
Section 3.3 Deferral Elections. “Participant Deferral Contributions” (including
Participant Salary Deferral Contributions and Participant Bonus Deferral
Contributions) will be withheld from a Participant’s compensation in accordance
with the following terms and conditions.
(a)
Requirement for Deferral Elections. As a condition to the Bank’s obligation to
withhold and the Committee’s obligation to credit Participant Deferral
Contributions for the benefit of a Participant pursuant to Section 3.1 or 3.2,
the Participant must complete and file a deferral election form with the
Committee (in a format prescribed by the Committee).



(b)
Timing of Execution and Delivery of Elections.



(i)
Salary. To be effective to defer any portion of a Participant’s Salary, a
deferral election form must be filed with the Committee with respect to that
Salary on or prior to the last day of the calendar year preceding the Plan Year
in which the services giving rise to the Salary are performed. For example, to
defer Salary payable with respect to services performed during the 2021 Plan
Year, an election must be filed on or before December 31, 2020.



(ii)
Bonuses. Notwithstanding the preceding subsection, a deferral election form may
be filed with the Committee with respect to a Bonus until a date that is no
later than six months before the end of the performance period for which the
Bonus is payable, if the Bonus is not readily ascertainable (i.e., both
substantially certain to be paid and calculable) at the time of the election.
Such deferral election for a Bonus may be made only by a Participant who has
performed services for the Bank continuously from the later of the beginning of
the performance period, or the date the performance criteria for the Bonus are
established through a date no earlier than the date on which the



3

--------------------------------------------------------------------------------

Exhibit 10.1


Participant makes the deferral election applicable to the Bonus. A deferral
election form for a Bonus attributable to the 2021 calendar year, payable in
early 2022, may be filed on or before June 30, 2021, so long as the Bonus is not
readily ascertainable by that date and so long as the Participant has performed
services continuously from the later of January 1, 2021 or the date the
performance criteria are established through the date the deferral election for
the Bonus is filed with the Committee.


(c)
Initial Eligibility. In the case of the first Plan Year in which an individual
becomes a Participant, the applicable deferral election form may be filed with
the Committee at any time within 30 days of the date the individual becomes a
Participant (rather than the date specified under subsection (b)). This initial
election will only apply to Salary or a Bonus paid for services performed after
the filing of the deferral election form. This special initial eligibility
election rule will not apply if the Participant is or has been a participant in
a deferred compensation arrangement required to be aggregated with this Plan
under the rules of Section 409A.



(d)
Modification of Deferral Elections. Subject to the provisions of subsection
3.3(e), once made for a Plan Year, a deferral election will remain in effect for
that Plan Year, unless and until the election is revoked or a new election
filed. The revocation or new election must be filed in accordance with the
requirements of subsection (b) above. No election may be changed for Salary or a
Bonus after the last day of the election period described in subsection (b). For
example, any election in place for 2021 Salary may not be changed after December
31, 2020, except as provided in subsections 3.3(e) and (f).



(e)
Unforeseeable Emergency. The Committee, in its sole discretion, may cancel a
Participant’s election to defer Salary or Bonus if the Committee determines the
Participant has suffered an Unforeseeable Emergency. The cancellation will apply
to the period after the Committee’s determination. The Participant must submit a
signed statement of the facts causing the severe financial hardship and any
other information required by the Committee, in its sole discretion. An
“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152(a), without regard to Code Sections 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster);
imminent foreclosure of or eviction from the Participant’s primary residence;
the need to pay for medical expenses, including non-refundable deductibles, as
well as for the costs of prescription drug medication; the need to pay for the
funeral expenses of a spouse or a dependent (as defined in Code Section 152(a))
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. An Unforeseeable
Emergency will also be deemed to occur for purposes of cancellation of a
Participant’s election to defer Salary or a Bonus if a Participant receives a
hardship withdrawal from the Thrift Plan pursuant to Code Section 401(k) and
Treasury Regulation §1.401(k)-1(d)(3).



(f)
Disability. The Committee, in its sole discretion, may cancel a Participant’s
election to defer Salary or a Bonus if the Committee determines that the
Participant has suffered a disability, where such cancellation occurs by the
later of the end of the taxable year of the Participant, or the 15th day of the
third month following the date the Participant incurs a disability. For purposes
of this subsection, a “disability” refers to any medically determinable physical
or mental impairment resulting in the Participant’s inability to perform the
duties of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.



Section 3.4 Excess Matching Contributions.




4

--------------------------------------------------------------------------------

Exhibit 10.1


(a)
Amount of Contribution. The Bank will make “Excess Matching Contributions” each
Plan Year in an amount equal to the difference between (i) and (ii) below:



(i)
The Matching Contributions which would have been allocated to the Participant’s
account under the Thrift Plan for the Plan Year if the Participant Salary
Deferral Contributions (but not Participant Bonus Deferral Contributions) were
made to the Thrift Plan rather than this Plan. However, the amount in the
previous sentence will be limited to an amount equal to the Participant’s Salary
unreduced for Participant Deferral Contributions under this Plan for the Plan
Year multiplied by the maximum matching percentage applicable to the Participant
under the Thrift Plan for that Plan Year.



(ii)
The amount of Matching Contribution actually allocated to the Participant’s
account under the Thrift Plan for the Plan Year.



A “Matching Contribution” is the employer matching contribution made to the
Thrift Plan by the Bank and allocable to a Participant’s account under the
Thrift Plan by reason of the Participant’s contributions made thereunder.
(b)
Additional Matching Contribution. In addition to the Excess Matching
Contribution specified in subsection (a), the Bank may make an additional Excess
Matching Contribution to a Participant’s Account at any time prior to the March
15th following the Plan Year to which the Excess Matching Contribution is
attributable, as determined by the Board, in its sole discretion.



(c)
Allocation. An Excess Matching Contribution contributed for the benefit of a
Participant for a Plan Year will be credited to a Participant’s Account at the
time the Bank would have made such contribution as a Matching Contribution under
the Thrift Plan.



Section 3.5 Excess Basic Contributions


(a)
Amount of Contributions. The Bank will make “Excess Basic Contributions” to the
Participant who is eligible to receive Basic Contributions under the terms of
the Thrift Plan for a Plan Year in an amount equal to the difference, if any,
between (i) and (ii) below:    

(i)
The Basic Contributions which would have been allocated to the Participant’s
account under the Thrift Plan for the Plan Year if such contributions were
allocated:

(1) as if the Participant did not participate in this Plan; and
(2) without application to benefit or compensation limits imposed by the Code.
(ii)
The amount of Basic Contributions actually allocated to the Participant’s
account under the Thrift Plan for the Plan Year.

A “Basic Contribution” is the employer basic contribution made to the Thrift
Plan by the Bank and allocable to a Participant’s account under the Thrift Plan.
(b)
Allocation. An Excess Basic Contribution contributed for the benefit of a
Participant for a Plan Year will be credited to a Participant’s Account at the
time the Bank would have made such contribution as a Basic Contribution under
the Thrift Plan.

Section 3.7 Plan Account. The Committee will establish and maintain an “Account”
on the Bank’s records under the Plan for each Participant and will increase and
decrease a Participant’s Account as provided in Section 3.9. All contributions
to a Participant’s Account pursuant to Sections 3.1, 3.2, 3.3, 3.4, 3.5 and/or
3.6 are collectively referred to as a “Contribution.”


5

--------------------------------------------------------------------------------

Exhibit 10.1


Section 3.8 Investment Credits. A Participant’s Account will be increased or
decreased to reflect the increase or decrease in the value of the Investment
Account established for the Participant pursuant to Section 7.2.
Section 3.9 Account Allocations. As of each accounting date, each Participant’s
Account will be:
(a)
increased by the amount credited to the Account under Section 3.1 through
Section 3.6 since the last accounting;



(b)
increased or decreased by the amount determined under Section 3.8 since the last
accounting; and



(c)
decreased by any payment made under Article IV.



The accounting date under this Section will be any date determined by the
Committee. However, the accounting required under this Section must be made, at
a minimum, as of the last day of each Plan Year quarter.
Section 3.10 Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions and benefits with respect to qualified military service
will be provided in accordance with Code Section 414(u).
ARTICLE IV


BENEFIT PAYMENTS


Section 4.1 Time of Payment Benefits. Except as provided in Section 4.5 through
4.7, a Participant will receive or will begin to receive payment of all or a
portion of his or her Account balance within 90 days following the date
specified for payment or the commencement of payment effectively elected by the
Participant, as provided in this Section. If no election is made or if the
election is not timely or properly made, distribution will be made within 90
days of a Separation from Service.


(a)
Timing of Execution and Delivery of Payment Election. A Participant may elect
the date Contributions for a Plan Year will be paid or will begin to be paid by
completing and filing with the Committee an election form approved by the
Committee. In lieu of specifying a date certain, a Participant may elect to have
payment made or commenced within a specified period of time following the date
the Participant experiences a Separation from Service. To be effective, the
election under this Section must be filed with the Committee no later than the
later of the time the Participant makes a deferral election under the Plan for a
Plan Year (or under any other plan required to be aggregated with the Plan
pursuant to the requirements of Code Section 409A). For example, to make a
payment election with respect to Contributions paid during the 2021 Plan Year,
an election must be filed on or before December 31, 2020.



(b)
Initial Eligibility. In the case of the first Plan Year in which an individual
becomes a Participant, the applicable payment election form may be filed with
the Committee at any time within 30 days of the date the individual becomes a
Participant (rather than the date specified under subsection 4.1(a)). This
initial election will only apply to compensation for services performed after
the filing of the payment election form. This special initial eligibility
election rule will not apply if the Participant is or has been a participant in
a deferred compensation arrangement required to be aggregated with this Plan
under the rules of Section 409A.



(c)
Modification of Elections. An election as to the date payment will be made or
commenced may be modified by a Participant by filing a new election form with
the Committee; provided, however, that: (i) the new election will not take
effect until at least 12 months after the date the new election is filed,
(ii) the single lump sum payment or the commencement of installment payments
will be delayed for a period of not less than five years from the date the
payment or first payment would otherwise have



6

--------------------------------------------------------------------------------

Exhibit 10.1


been made, and (iii) the new election is filed with the Committee at least 12
months prior to the date of the first scheduled payment under the Plan.


(d)
Separation from Service. “Separation from Service” means the date on which the
Participant dies, retires or otherwise experiences a Termination of Employment
with the Bank; provided, however, a Separation from Service does not occur if
the Participant is on military leave, sick leave, or other “bona fide leave of
absence” if the period of such leave does not exceed six months, or if the leave
is for a longer period, so long as the individual’s right to reemployment with
the Bank is provided either by statute or by contract. For purposes of this
subsection, a leave of absence constitutes a “bona fide leave of absence” only
if there is a reasonable expectation that the Participant will return to perform
services for the Bank. If the period of leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or
contract, there will be a Separation from Service on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or last for a continuous period of not less
than six months, where such impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period. An Employee will incur a “Termination of Employment”
when a termination of employment is incurred under Treasury Regulation
§1.409A-1(h)(ii).



Section 4.2 Method of Payment. Except as provided in Sections 4.5 through 4.7,
all or a portion of a Participant’s Account will be distributed in cash in one
of the following methods effectively elected by the Participant:


(a)
A single lump sum payment;



(b)
Annual installment payments over a period of two to 10 years; or



(c)
A combination of the methods specified in subsections (a) and (b).



However, if the Participant Account is less than $10,000, then the entire
Account will be paid in a single lump sum payment regardless of any Participant
election to the contrary.
Section 4.3 Method of Payment Elections.
(a)
Initial Election. A Participant may elect the manner in which all or a portion
of his or her Account balance will be paid to him or her under Section 4.2 in
accordance with the terms and conditions of this Section. To make an election a
Participant must file an election with the Committee (on a form or forms
prescribed by the Committee). To be effective, the election under this Section
must be filed with the Committee no later than the later of the time the
Participant makes a deferral election under the Plan for a Plan Year (or under
any other plan required to be aggregated with the Plan pursuant to the
requirements of Code Section 409A). If no election is made or if the election is
not timely or properly made, distribution will be made in the form of a single
lump sum payment.



(b)
Change of Method of Payment Election. An election as to the manner of payment
may not be changed after the payment has been made or payments have commenced.
Prior to that time, a Participant may change his or her election by filing a new
election form with the Committee; provided, however, that: (i) the new election
will not take effect until at least 12 months after the date the new election is
filed; (ii) the single lump sum payment or the commencement of installment
payments with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise



7

--------------------------------------------------------------------------------

Exhibit 10.1


have been made; and (iii) the new election is filed at least 12 months prior to
the date of the first scheduled payment under the Plan.


(c)
Installments. If installment distributions are elected, the initial installment
amount will be the Account balance otherwise payable in a single sum multiplied
by a fraction, the numerator of which is one and the denominator of which is the
total number of installment payments. Subsequent installments will also be a
fraction of the unpaid Account balance, the numerator of which is always one but
the denominator of which is the denominator used in calculating the previous
installment minus one. For example, if five installment payments are elected,
the initial installment will be one-fifth of the single sum Account balance, the
second installment will be one-fourth of the remaining Account balance, the
third installment will be one-third of the remaining Account balance, and so on.



Section 4.4 Vesting. A Participant will be fully “vested” in his or her Account
balance at all times.


Section 4.5 Disability and Death. In the event a Participant Separates from
Service due to the Participant’s Disability or if the Participant dies or
becomes Disabled before he or she has received his or her entire Account
balance, the unpaid balance will be paid to the Participant, or in the event of
his or her death to his or her designated beneficiary or beneficiaries, in a
single lump sum within 90 days of a determination by the Committee that the
Participant is Disabled or within 90 days of the Participant’s death.


(a)
Beneficiary Designations. A Participant may designate a beneficiary or
beneficiaries to receive any amount payable under this Section as a result of
his or her death. A Participant may change his or her designation of
beneficiaries at any time by filing with the Committee a written notice of the
change on a form approved by the Committee. Each beneficiary designation filed
with the Committee will cancel all previously filed beneficiary designations. If
no designation is in effect on the Participant’s death, or if the designated
beneficiary does not survive the Participant, his or her beneficiary will be his
or her surviving spouse, if any, and then his or her estate.



(b)
Disabled. A Participant is “Disabled” for purposes of the Plan if the
Participant in question is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months. A Participant who, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan sponsored by an Employer will be deemed to be Disabled.
The Committee will be the sole and final judge of whether a Participant is
Disabled for purposes of this Plan, after consideration of any evidence it may
require, including the reports of any physician or physicians it may designate.



Section 4.6 Unforeseeable Emergency. In the event the Committee determines in
its sole discretion that a Participant has experienced an Unforeseeable
Emergency, as defined in subsection 3.3(e), all or a portion of a Participant’s
Account may be distributed in a single lump sum no later than 90 days after the
Committee’s determination. The Participant must submit a signed statement of the
facts causing the severe financial hardship and any other information required
by the Committee, in its sole discretion. Payment under this Section is subject
to the following conditions:


(a)
The emergency must not be able to be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under this Plan.





8

--------------------------------------------------------------------------------

Exhibit 10.1


(b)
The amount of the distribution must be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution) and must take into account any
additional compensation available due to cancellation of a deferral election
under subsection 3.3(e). However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that due to the unforeseeable emergency is available
under another nonqualified deferred compensation plan but has not actually been
paid, or that is available due to the unforeseeable emergency under another plan
that would provide for deferred compensation except due to the application of
the effective date provisions of Treasury Regulation §1.409A-6. The payment may
be made from any plan in which the Participant participates that provides for
payment upon an Unforeseeable Emergency, provided that the plan under which the
payment was made must be designated at the time of payment.



Section 4.7 Acceleration of Time of Payment. Except as provided in this Article
or Treasury Regulation §1.409A-3(j)(4), the time or schedule of payment of a
Participant’s Account may not be accelerated.


ARTICLE V


PLAN ADMINISTRATION


Section 5.1 Appointment of the Committee. The Committee, or a duly authorized
officer or officers of the Bank empowered by the Committee to act on its behalf
under sub-section 5.2(e), will be responsible for administering the Plan, and
the Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.


Section 5.2 Powers and Responsibilities of the Committee.


(a)
The Committee will have all powers necessary to administer the Plan, including
the power to construe and interpret the Plan documents; to decide all questions
relating to an individual’s eligibility to participate in the Plan; to determine
the amount, manner and timing of any distribution of benefits or withdrawal
under the Plan; to resolve any claim for benefits in accordance with Article VI
and Supplement A, and to appoint or employ advisors, including legal counsel, to
render advice with respect to any of the Committee’s responsibilities under the
Plan. Any construction, interpretation, or application of the Plan by the
Committee will be final, conclusive and binding.

  
(b)
Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan, and for purposes of determining the amount of contributions that may
be made on behalf of the Participant under the Plan.



(c)
Rules and Decisions. The Committee may adopt such rules as it deems necessary,
desirable, or appropriate in the administration of the Plan. All rules and
decisions of the Committee will be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant or beneficiary, the Bank or the legal counsel of the Bank.



(d)
Application for Benefits. The Committee may require a Participant or beneficiary
to complete and file with it an application for a benefit, and to furnish all
pertinent information requested by it. The Committee may rely upon all such
information so furnished to it, including the Participant’s or beneficiary’s
current mailing address.





9

--------------------------------------------------------------------------------

Exhibit 10.1


(e)
Delegation. The Committee may authorize one or more officers of the Bank to
perform administrative responsibilities on its behalf under the Plan. Any such
duly authorized officer will have all powers necessary to carry out the
administrative duties delegated to such officer by the Committee.

    
Section 5.3 Liabilities. The individual members of the Committee will, in
accordance with the Bank’s by-laws, be indemnified and held harmless by the Bank
with respect to any alleged breach of responsibilities performed or to be
performed hereunder.


Section 5.4 Income and Employment Tax Withholding. The Bank will be responsible
for withholding from the Participant’s Salary or Bonus, from the contribution to
the Plan, or from the distribution of the Participant’s benefit under the Plan,
of all applicable federal, state, city and local taxes.


Section 5.5 Disclosure to Participant Upon Separation from Service. Within 90
days of a Participant’s Separation from Service or a termination of the Plan,
the Bank will provide the Participant a comprehensive statement setting forth
the value of the Participant’s benefit and the date and manner in which such
benefit, plus earnings or minus losses, will be paid out to the Participant and
stating that the Participant’s benefit is a liability of the Bank.


Section 5.6 Plan Expenses. The Expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.


ARTICLE VI


BENEFIT CLAIMS


While a Participant or beneficiary need not file a claim to receive his or her
benefit under the Plan, if he or she wishes to do so, a claim must be made in
writing and filed with the Committee. If a claim is denied, the Committee will
furnish the claimant with written notice of its decision. A claimant may request
a review of the denial of a claim for benefits by filing a written request with
the Committee. The Committee will afford the claimant a full and fair review of
such request. The claim and claim review process will be conducted in accordance
with the provisions of Supplement A.
ARTICLE VII
FUNDING AND TRANSFERS
Section 7.1 Unfunded Status. All contributions credited to a Participant’s
Account will be invested in an irrevocable “rabbi trust” (the “Trust”) to
provide for the benefits created by the Plan. The Trust will be maintained in
such a fashion that the Plan at all times for purposes of ERISA and the Code
will be unfunded and will constitute a mere promise by the Bank to make Plan
benefit payments in the future. Any and all rights created under this Plan will
be unsecured contractual rights against the Bank.
Section 7.2 Investments. Subject to the provisions of Section 7.1, the Bank will
establish an investment account for each Participant under the Trust (the
“Investment Account”). The Investment Account will, consequently, at all times
remain an asset of the Bank and will be subject to the claims of the Bank’s
general creditors. A Participant may request that the Investment Account be
allocated among available investment options established by the Committee or the
Board from time to time under the Investment Account. The initial allocation
request may be made at the time of enrollment. Investment allocation requests
will remain effective until changed in accordance with procedures established by
the Committee.
ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN


10

--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.1 Amendment of the Plan. The Bank may amend the Plan at any time in
its sole discretion. Notwithstanding the foregoing, the Bank may not amend the
Plan to reduce a Participant’s Account balance as determined on the day
preceding the effective date of the amendment or to otherwise retroactively
impair or adversely affect the rights of a Participant or beneficiary.
Section 8.2 Termination of the Plan. The Bank may terminate the Plan at any time
in its sole discretion. Absent an amendment to the contrary, Plan benefits that
had accrued prior to the termination will be paid at the times and in the manner
provided for by the Plan at the time of the termination.


ARTICLE IX


MISCELLANEOUS


Section 9.1 Governing Law. The Plan will be construed, regulated and
administered according to the laws of the State of Indiana, without reference to
that state’s choice of law principles, except in those areas preempted by the
laws of the United States of America in which case the federal laws will
control.


Section 9.2 Headings and Gender. The headings and subheadings in the Plan have
been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.


Section 9.3 Spendthrift Clause. No benefit or interest available under the Plan
will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or a Participant’s beneficiary, either voluntarily or involuntarily.


Section 9.4 Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.


Section 9.5 No Enlargement of Employment Rights. Nothing contained in the Plan
may be construed as a contract of employment between the Bank and any person,
nor may the Plan be deemed to give any person the right to be retained in the
employ of the Bank or limit the right of the Bank to employ or discharge any
person with or without cause.


Section 9.6 Limitations on Liability. Notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of a
Bank will be liable to a Participant or any beneficiary for any claim, loss,
liability or expense incurred in connection with the Plan, except when the same
has been affirmatively determined by a court order or by the affirmative and
binding determination of an arbitrator, to be due to the gross negligence or
willful misconduct of that person.


Section 9.7 Incapacity of Participation or Beneficiary. If any person entitled
to receive a distribution under the Plan is physically or mentally incapable of
personally receiving and giving a valid receipt for any payment due (unless a
prior claim for the distribution has been made by a duly qualified guardian or
other legal representative), then, unless and until a claim for the distribution
has been made by a duly appointed guardian or other legal representative of the
person, the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.


Section 9.8 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.




11

--------------------------------------------------------------------------------

Exhibit 10.1


Section 9.9 Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.


Section 9.10 Severability. In the event any provisions of the Plan are held to
be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.


Section 9.11 Information to be Furnished by a Participant. A Participant, or any
other person entitled to benefits under the Plan, must furnish the Committee
with any and all documents, evidence, data or other information the Committee
considers necessary or desirable for the purpose of administering the Plan.
Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.


Section 9.12 Attorneys' Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys’ fees will be governed by the terms
set forth in the mandatory “Agreement to Arbitrate” entered into between the
Bank and the Participant.


Section 9.13 Binding on Successors. The Plan will be binding upon and inure to
the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant’s rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” will refer to such
other organization and the Plan will continue in full force and effect.


12

--------------------------------------------------------------------------------

Exhibit 10.1


SUPPLEMENT A


CLAIMS AND REVIEW PROCEDURES


Section A-1 Procedures Governing the Filing of Benefit Claims. All Benefit
Claims must be filed on the appropriate claim forms available from the Committee
or in accordance with the procedures established by the Committee for claim
purposes. The term “Benefit Claim” means a request for a Plan benefit or
benefits, made by a Claimant or by an authorized representative of a Claimant,
that complies with the Plan’s procedures for making benefit claims. The term
“Claimant” means a Participant, a Surviving Spouse of a Participant, a
Beneficiary, or an Alternate Payee, who is claiming entitlement to the payment
of any benefit payable under the Plan.


Section A-2 Notification of Benefit Determinations. The Committee will notify a
Claimant, in accordance with Section A-3, of the Plan’s benefit determination
within a reasonable period of time after receipt of a Benefit Claim, but not
later than 90 days (45 days in the case of a Disability Claim) after receipt of
the Benefit Claim by the Plan.


If special circumstances require an extension of time for processing the Benefit
Claim, the Committee will notify the Claimant of the extension prior to the
termination of the initial period described above. The notice will indicate the
special circumstances requiring the extension of time and the date by which the
Plan expects to make the benefit determination. In no event will the extension
exceed a period of 90 days from the end of the initial period.
In the case of a Disability Claim, the extension period will not exceed 30 days,
unless prior to the end of first 30-day extension period, the Committee
determines that, due to matters beyond its control, a decision cannot be
rendered within the extension period, in which case the period for making the
determination may be extended for an additional 30 days. Every Disability Claim
notice will specifically explain the standards on which entitlement to a benefit
is based, the unresolved issues that prevent a decision on the claim, the
additional information needed to resolve those issues and the Claimant’s right
to provide the specified information within 45 days. If the extension is in
effect due to the Claimant’s failure to submit information necessary to decide a
Disability Claim, the period for making the benefit determination will be tolled
from the date on which the notice of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for information. The term
“Disability Claim” means a request for a Plan benefit made by a Claimant due to
the purported Total and Permanent Disability of a Plan Participant.
Section A-3 Manner and Content of Notification of Benefit Determinations. All
notices given by the Committee will be given to a Claimant, or to his or her
authorized representative, in a manner that satisfies the standards of 29 CFR
2520.104b-1(b) as appropriate with respect to the particular material required
to be furnished or made available to that individual. The Committee may provide
a Claimant with either a written or an electronic notice of the Plan’s benefit
determination. Any electronic notification will comply with the standards
imposed by 29 CFR 2520.104b-1(c)(1)(i), (ii), (iii) and (iv). In the case of an
Adverse Benefit Determination, the notice will set forth, in a manner calculated
to be understood by the Claimant:
(a)
The specific reasons for the adverse determination;



(b)
Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the determination is based;



(c)
A description of any additional material or information necessary for the
Claimant to complete the claim and an explanation of why such material or
information is necessary;



(d)
For a Disability Claim, the identification of any medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with Claimant’s
Adverse Benefit Determination, without regard to whether the advice was relied
upon; and



(e)
A description of the Plan’s review procedures and the time limits applicable to
such procedures.



13

--------------------------------------------------------------------------------

Exhibit 10.1


The term “Adverse Benefit Determination” means a denial, reduction, or
termination of, or a failure to provide or make payment (in whole or in part)
for, any benefit payable under the Plan.
Section A-4 Appeal of Adverse Benefit Determinations. A Claimant who receives an
Adverse Benefit Determination and desires a review of that determination must
file, or his or her authorized representative must file on his or her behalf, a
written request for a review of the Adverse Benefit Determination, not later
than 60 days (180 days for a Disability Claim) after receiving the
determination.
The written request for a review must be filed with the Committee. Upon
receiving the written request for review, the Committee will advise the
Claimant, or his or her authorized representative, in writing that:
(a)
The Claimant, or his or her authorized representative, may submit written
comments, documents, records, and any other information relating to the claim
for benefits; and



(b)
The Claimant will be provided, upon request of the Claimant or his or her
authorized representative, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s Benefit Claim, without
regard to whether those documents, records, and information were considered or
relied upon in making the Adverse Benefit Determination that is the subject of
the appeal.



Section A-5 Benefit Determination on Review. All appeals by a Claimant of an
Adverse Benefit Determination will receive a full and fair review by an
appropriate named fiduciary of the Plan. In the case of a Disability Claim, the
named fiduciary will not be: (i) the party who made the Adverse Benefit
Determination that is the subject of the appeal, nor (ii) the subordinate of
that party. In performing this review for a Disability Claim, the named
fiduciary will take into account all comments, documents, records, and other
information submitted by the Claimant (or the Claimant’s authorized
representative) relating to the claim, without regard to whether the information
was submitted or considered in the initial benefit determination, and will not
afford deference to the initial Adverse Benefit Determination. For a Disability
Claim, the named fiduciary will consult with a healthcare professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment and who was not consulted in connection with the Adverse
Benefit Determination and who is not the subordinate of such an individual if
the named fiduciary believes that such a consultation is necessary to properly
complete the review process.


Section A-6 Notification of Benefit Determination on Review. The Committee will
notify a Claimant, in accordance with Section A-7, of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days (45 days in the case of a Disability Claim) after the Plan’s receipt of
the Claimant’s request for review of an Adverse Benefit Determination. If,
however, special circumstances require an extension of time for processing the
review by the named fiduciary, the Claimant will be notified, prior to the
termination of the initial 60-day (or 45 day) period, of the special
circumstances requiring the extension and the date by which the Plan expects to
render the Plan’s benefit determination on review, which will not be later than
120 days (90 days in the case of a Disability Claim) after receipt of a request
for review; provided, however, in the case of a Plan with a Committee or other
group designated as the appropriate named fiduciary that holds regularly
scheduled meetings at least quarterly, the time limit of this Section will be
modified in accordance with 29 CFR 2560.503-1(i)(1)(ii) or 29 CFR
2560.503-1(i)(3)(ii), whichever is applicable.


If the extension period is in effect for a Disability Claim but the extension is
due to the Claimant’s failure to submit information necessary to decide a claim,
the period for making the benefit determination on review will be tolled from
the date on which notification of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for additional
information.
Section A-7 Manner and Content of Notification of Benefit Determination on
Review. The Committee will provide a Claimant with notification of its benefit
determination on review in a method described in Section A-3.
In the case of an Adverse Benefit Determination on review, the notification must
set forth, in a manner calculated to be understood by the Claimant:


14

--------------------------------------------------------------------------------

Exhibit 10.1


(a)
The specific reasons for the adverse determination on review;



(b)
Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the benefit determination on
review is based;



(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s Benefit Claim, without regard to whether
those records were considered or relied upon in making the Adverse Benefit
Determination on review, including any reports, and the identities, of any
experts whose advice was obtained.







15